                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RICKEY LEROY DAVIS,                          )
                                             )
                      Plaintiff,             )       Civil No. 19-716
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )       Magistrate Judge Maureen P. Kelly
KELLY BIGLEY,                                )
                                             )
                      Defendant.             )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On July 2, 2019, Magistrate Judge Kelly issued an Order (Doc. 2) granting Plaintiff’s

Motion for Leave to Proceed in Forma Pauperis (Doc. 1) and directing the Clerk to file the

Complaint (Doc. 3). On July 9, 2019, Magistrate Judge Kelly issued a Report (Doc.4)

recommending that the Complaint be dismissed for failure to state a claim as Plaintiff’s

allegations relate to Kelly Bigley (“Judge Bigley”), a judge in the Court of Common Pleas of

Allegheny County that presided over a criminal trial of Plaintiff in 2018. (Id. at 4.) The Report

concluded that all of Plaintiff’s allegations against Judge Bigley are barred by judicial immunity.

(Id. at 5–7.) Objections to the Report and Recommendation were to be filed by July 26, 2019.

To date, no objections have been received.




                                                 1
       After a review of the Complaint and documents in this case, together with the Report and

Recommendation, it is hereby ORDERED that this action is DISMISSED. Magistrate Judge

Kelly’s Report and Recommendation (Doc. 4) is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



July 30, 2019                                      s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge

cc (via U.S. Mail):

Rickey Leroy Davis
7622 Cheyenne Street
Pittsburgh, PA 15218




                                               2
